DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 3/29/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
 Claims 1-18 stand rejected. Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotating device” in claim 1 line 12.
Applicant’s original disclosure Pr. 33-34 indicates a suction element to be items 13/113 while rotating device is item 17 in Fig. 2, however, the original disclosure does not provide any structure regarding what the rotating device is. Since there is no provided guidance on what the rotating device is, the claim limitation has been rejected under 112(b) below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 12-13 recites “a rotating device which drives the suction element to rotate by itself around the filter.” It is unclear from the claim limitation as to how the rotating device is considered the driving mechanism for the suction element to rotate, while simultaneously the suction element is claimed to be rotating by itself. Clarification on the claim limitation/language is requested. 
Claim limitation “a rotating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s original disclosure Pr. 33-34 indicates a suction element to be items 13/113 while rotating device is item 17 in Fig. 2, however, the original disclosure does not provide any structure regarding what the rotating device is. The figures referenced appear to point towards a center tube, however, the limitation indicate that the rotating device drives the suction element to rotate by itself. It is further unclear as to how the suction element can rotate by itself, when the rotating device is performing the rotation.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alpha (DE4343180; A machine translation has been provided and claim mapped to) in view of Hecking et al. (EP3213803; hereinafter “Hecking”. A machine translation has been provided and claim mapped to).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-18; Alpha discloses a backflushing filter comprising:
A) an inlet, an outlet, and a drain (See Alpha Fig. 1, Pg10Pr4-5, Pg13Pr1, Pg14Pr4; inlet channel 20, outlet channel 40, and drain line 190 that forms a drain channel 194);
B) a filter that divides a housing into an inlet chamber connected to the inlet and an outlet chamber connected to the outlet (See Alpha Fig. 1-2 Pg10Pr4; filter jacket 34 around filter candle 30 separates the inlet port 20 and outlet port 40);
C) a backflushing device having a suction element arranged so that the suction element rotates around the filter on an inlet side of the housing with at least one suction opening that is oriented in a suction direction toward the filter for filter-cleaning purposes (See Alpha Fig. 1, Pg11Pr2; rotary suction device 80 can clean the surface 28 on the inlet side); and the suction element is supported so that the suction element (See Alpha Fig. 1/9, Pg12Pr12; on throttle plate 94 there is a drive sleeve designed as a spindle sleeve 110, which is arranged coaxially with axis 50. Pg11Pr2; the rotary suction device 80 is also coaxially arranged on axis 50);
D) a backflushing duct connected to the at least one suction opening and the drain (See Alpha Fig. 1, Pg13Pr1; drain chamber 100 connected to the rotary suction device 80 and outlet 40. Pg4Pr1; passage opens directly into drain channel in order to discharge the dirt as directly as possible.); and
E) a rotating device which drives the suction element to rotate by itself around the filter when a pressure drop occurs in the backflushing duct (See Alpha Fig. 1-4, 9; Pg14Pr7-Pg15Pr2; during backwash, valve 192 is opened, causing the throttle plate 94 to move from the rest position (up top) to the end position (bottom towards valve 192). There is then a pressure drop in the low pressure chamber 204, compared to the pressure chamber 206 within drain/outlet chamber 100. The pressure drop causes the throttle plate with guide lugs 176 to move down the drive/spindle sleeve 110 in a rotating manner. Once the spindle nut 148 is away from end 158 of the sleeve 110, it is able to rotate freely (i.e. is rotating by itself). The filter sock 60 and filter jacket 34 are attached to the spindle, thus is rotating. Pg15Pr3; the pressure difference between the pressure chambers 206 and 204 hold the piston 140 in the end position.).
Alpha does not disclose the rotation being as a result of the suction direction of the suction opening that is inclined relative to a radial direction of the suction element. 
However, Alpha utilizes a rotational movement to detach dirt particles from the throttle plate via centrifugal force (See Alpha Pg6Pr8, Pg11Pr5-Pg12Pr1; throttle plate 94 can be moved in a tumbling manner during the rotational movement). The rotation of Alpha’s throttle plate is moved by the spindle nut 148 that is engaged to spindle/drive sleeve 110 when moving from the upper rest position to the lower end position (See Alpha Fig. 1, 9; Pg15Pr1). Alpha further indicates that although the throttle plate may freely rotate once in the lower end position, it is expedient that the throttle plate can be rotated by the drive/spindle sleeve (See Alpha Pg6Pr7, Pg7Pr1-4).
Hecking relates to the prior art by disclosing a backwash filter for servicing water, which can be switched from an operating position to a backwashing position (See Hecking Pr. 1). Hecking indicates that there is an impeller with two flat nozzles with slot-shaped cavity in the flat nozzles (See Hecking Fig. 1-6; Pr. 44-45; impeller 100 has two slot-shaped cavity 113 in the flat nozzles 109/111). The small flow cross-section in the flat nozzles causes a high flow rate through the filter element from the inside to the outside, which loosens any adhering dirt particles to the filter element (See Hecking Pr. 50; Fig. 3, 6). The angle of the nozzles sets the impeller in rotation, and further does not require any further action during backwashing (See Hecking Pr. 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Alpha’s backwashing system, that utilizes a rotational movement to produce centrifugal force to remove dirt particles from the throttle plate and further indicates that the rotational movement is produced by a drive/spindle sleeve (See Alpha Pg6Pr7, Pg7Pr1-4), to incorporate Hecking’s angled nozzles that sets the impeller into a rotation during backwashing in order to produce a high flow rate through the filter element to loosen any adhering dirt particles to the filter element and further rotate the impeller without any further action during backwashing (See Hecking Pr. 12; i.e. automatic movement). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Claim 2: The backflushing filter according to claim 1, wherein the at least one suction opening is slot-shaped (See Alpha Pg11Pr3, Fig. 3; suction slots 88).
Claim 3: The backflushing filter according to claim 2, wherein a longitudinal slot axis of the at least one suction opening is inclined relative to a longitudinal axis at the suction element (See Alpha Fig. 4; suction slot 88 is at an incline longitudinally, compared to the longitudinal axis of the suction tubes 86).
Claim 4: The backflushing filter according to claim 1, wherein the suction element has, extending along it, at least one row of suction openings arranged one after another and spaced apart from one another (See Alpha Fig. 4; the suction tubes 86 are spaced apart from each other).
Claim 5: The backflushing filter according to claim 4, wherein the suction element has two diametrically opposed rows whose suction openings are arranged in gaps relative to one another (See Alpha Fig. 4; suction tubes 86 have an opposing tube).
Claim 6: The backflushing filter according to claim 1, wherein the suction element and the filter are arranged coaxially to each other (See Alpha Fig. 1-4; suction tubes 88 are lined up in the same direction with filter candle 30)
Claim 7: The backflushing filter according to claim 1, wherein the back flushing duct has a middle central duct in the suction element and at least one side duct that is connected to the middle central duct, wherein the at least one side duct is inclined relative to the radial direction of the suction element, and ends at the at least one suction opening (See Alpha Fig. 1-4/9, Pg10Pr4; center of tube 30 allows water to flow to the outlet 40. Tube 30 also has suction slots 88 from suction tubes 86 that connect to the center.).
Claim 8: The backflushing filter according to claim 7, wherein the at least one side duct has opposing curved guide surfaces that end at the at least one suction opening (See Alpha Fig. 1-4; suction tubes 86 are tubular (i.e. curved walls)).
Claim 9: The backflushing filter according to claim 7, wherein a cross-sectional area of the central duct widens out in a direction of the drain (See Alpha Fig. 9; the fluid travels downwards, and the side wall with passageway 173 taper towards the drain 192).
Claim 10: The backflushing filter according to claim 1, wherein the suction element has at least one blade (See Alpha Fig. 1, C11Pr4; peripheral edge 104 is located on the rotary suction device 80).
Claim 11: The backflushing filter according to claim 10, wherein the blade has the at least one suction opening at its blade edge (See Alpha Fig. 1/3, C11Pr3-4; peripheral edge 104 is located on the rotary suction device 80, contains opening 102).
Claim 12: The backflushing filter according to claim 10, wherein the blade is forward-curved (See Alpha Fig. 1/3, C11Pr4, C12Pr5; peripheral edge 104 is located on the rotary suction device 80. The peripheral edge 104 contains notches 136 that is curved forward).
Claim 13: The backflushing filter according to claim 10, wherein a contour of the blade varies in a longitudinal direction of the suction element (See Alpha Fig. 1/3; the length of the blade varies along the length of the tubing).
Claim 14: The backflushing filter according to claim 1, wherein the suction element is arranged so that the suction element is able to rotate freely in the backflushing filter (See Alpha Fig. 1-4, C11Pr4, C12Pr5; suction device 80 is a rotary suction device (i.e. rotates)).
Claim 15: The backflushing filter according to claim 1, wherein the backflushing filter has an outlet opening that is connected to the backflushing duct (See Alpha Pg14Pr7, Pg15Pr2, Fig. 1/9; the piston 140 can move in 2 separate positions for backwashing or not backwashing, and is further connected to the outlet chamber 100), wherein the outlet opening is open to the inlet chamber in the filter operating position of the suction element and closed to the inlet chamber in the backflushing position of the suction element, which is axially shifted relative to the filter operating position (See Alpha Pg14Pr7, Pg15Pr2; when backwashing, valve 192 is opened so that liquid flows out and into the outlet channel 194. Liquid flows from the inlet-side and into the outlet chamber 100, i.e. the outlet is blocked off to allow fluid to flow into the drain.).
Claim 16: The backflushing filter according to claim 15, wherein the suction element has an outlet opening that is connected to the backflushing duct and is positioned relative to a bottom of the inlet chamber in such a way that, in the filter operating position, the outlet opening is positioned at least partially above the bottom of the inlet chamber and is thus open relative to the inlet chamber (See Alpha Fig. 1/9, Pg16Pr2; the outlet 40 is at least partially above the bottom of the inlet 20. The suction tubes 86 is further connected drain chamber 100 by allowing fluid to travel through into the drain line 190/drain chamber 100) and, in the backflushing position that is axially shifted relative to the filter operating position the first outlet opening is positioned below the bottom of the inlet chamber and is thus closed relative to the inlet chamber (See Alpha Fig. 1/9, Pg15Pr2-Pg16Pr2; the piston 140 moves from the start to the end position (Fig. 9), where the opening of the exit for drain channel 194 is now closed off, by closing valve 192, and thus the outlet into the drain chamber is closed off from the inlet chamber of filter jacket 34).
Claim 17: The backflushing filter according to claim 15, wherein the outlet opening is formed between the suction element and a bottom of the inlet chamber and in the backflushing position that is axially shifted relative to the filter operating position, the suction element rests against the bottom and thus closes the outlet opening (See Alpha Fig. 1/9, Pg15Pr2; there is at least a second opening of channel 102, that leads into the bottom of the filter jacket 34. In another position, the bottom of channel 102 may be closed when coming into contact with throttle head 94 and piston head 142 of piston 140).
Claim 18: The backflushing filter according to claim 15, wherein the suction element is supported so that the suction element is able to slide axially in the backflushing filter in opposition to a restoring spring (See Alpha Fig. 1-9; Pg14Pr2; piston 140 is acted upon by a compression spring 182. The spring alters the opening and closures of the suction tubes 86.).

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alpha (DE4343180; A machine translation has been provided and claim mapped to) in view of Nagaoka (US6,200,467).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-18; Alpha discloses a backflushing filter comprising:
A) an inlet, an outlet, and a drain (See Alpha Fig. 1, Pg10Pr4-5, Pg13Pr1, Pg14Pr4; inlet channel 20, outlet channel 40, and drain line 190 that forms a drain channel 194);
B) a filter that divides a housing into an inlet chamber connected to the inlet and an outlet chamber connected to the outlet (See Alpha Fig. 1-2 Pg10Pr4; filter jacket 34 around filter candle 30 separates the inlet port 20 and outlet port 40);
C) a backflushing device having a suction element arranged so that the suction element rotates around the filter on an inlet side of the housing with at least one suction opening that is oriented in a suction direction toward the filter for filter-cleaning purposes (See Alpha Fig. 1, Pg11Pr2; rotary suction device 80 can clean the surface 28 on the inlet side); and the suction element is supported so that the suction element is able to slide axially in the backflushing filter from a filter operating position into a backflushing position (See Alpha Fig. 1/9, Pg12Pr12; on throttle plate 94 there is a drive sleeve designed as a spindle sleeve 110, which is arranged coaxially with axis 50. Pg11Pr2; the rotary suction device 80 is also coaxially arranged on axis 50);
D) a backflushing duct connected to the at least one suction opening and the drain (See Alpha Fig. 1, Pg13Pr1; drain chamber 100 connected to the rotary suction device 80 and outlet 40. Pg4Pr1; passage opens directly into drain channel in order to discharge the dirt as directly as possible.); and
E) a rotating device which drives the suction element to rotate by itself around the filter when a pressure drop occurs in the backflushing duct (See Alpha Fig. 1-4, 9; Pg14Pr7-Pg15Pr2; during backwash, valve 192 is opened, causing the throttle plate 94 to move from the rest position (up top) to the end position (bottom towards valve 192). There is then a pressure drop in the low pressure chamber 204, compared to the pressure chamber 206 within drain/outlet chamber 100. The pressure drop causes the throttle plate with guide lugs 176 to move down the drive/spindle sleeve 110 in a rotating manner. Once the spindle nut 148 is away from end 158 of the sleeve 110, it is able to rotate freely (i.e. is rotating by itself). The filter sock 60 and filter jacket 34 are attached to the spindle, thus is rotating. Pg15Pr3; the pressure difference between the pressure chambers 206 and 204 hold the piston 140 in the end position.).
Alpha does not disclose the rotation being as a result of the suction direction of the suction opening that is inclined relative to a radial direction of the suction element. 
However, Alpha utilizes a rotational movement to detach dirt particles from the throttle plate via centrifugal force (See Alpha Pg6Pr8, Pg11Pr5-Pg12Pr1; throttle plate 94 can be moved in a tumbling manner during the rotational movement). The rotation of Alpha’s throttle plate is moved by the spindle nut 148 that is engaged to spindle/drive sleeve 110 when moving from the upper rest position to the lower end position (See Alpha Fig. 1, 9; Pg15Pr1). Alpha further indicates that although the throttle plate may freely rotate once in the lower end position, it is expedient that the throttle plate can be rotated by the drive/spindle sleeve (See Alpha Pg6Pr7, Pg7Pr1-4).
Nagaoka relates to the prior art by providing a backwashing device with a rotatable tube (See Nagaoka Fig. 1; abstract), and further indicates that the backwash tube contains injection holes formed at an angle with respect to the radial direction of the backwash tube (See Nagaoka C6L1-24, C2L46-53, Fig. 10, injection holes 30a-d). The strong jet streams of the backwash water strikes the cylinder screen as the tube is rotated, which further uniformly removes the particles blocking the slits of the cylindrical screen (See Nagaoka C6L1-7), while further causing the backwash tube to rotate in the direction of the arrow (See Nagaoka C6L7-24). Nagaoka further indicates the radial direction of the backwash tube collides with the inner surface of the cylindrical screen forming an offset flow, and thus the backwash tube is rotated in one direction. Therefore, no other drive device is required for rotating the backwash tube (See Nagaoka C2L47-53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Alpha’s backwashing system, that utilizes a rotational movement to produce centrifugal force to remove dirt particles from the throttle plate and further indicates that the rotational movement is produced by a drive/spindle sleeve (See Alpha Pg6Pr7, Pg7Pr1-4), to incorporate Nagaoka’s utilization of radially directed injection holes in order to rotate the tube with no other drive device (See Nagaoka C2L47-53), and further uniformly removing the particles blocking the slits of the cylindrical screen (See Nagaoka C6L1-7)
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. August (DE8438010U1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779